Citation Nr: 1330819	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is of record.

The Board remanded these matters in February 2011 for further procedural and evidentiary development.  After completing the foregoing to the extent possible, the RO continued the denial of each claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Board recharacterized the Veteran's service connection claim for PTSD as one for service connection for a psychiatric disorder to include PTSD in the February 2011 remand as the evidence of record indicated that the Veteran was diagnosed with other psychiatric disabilities in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  This is reflected in the title page above.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current diagnosis is PTSD with associated panic episodes and depression, he did not engage in combat with the enemy nor was he a prisoner of war (POW) during his period of service, his claimed stressors are not related to fear of hostile military or terrorist activity and the Veteran's claimed stressors are not supported by the record. 

2.  The preponderance of the evidence shows that an acquired psychiatric disability, other than PTSD, did not have its onset in service or is otherwise related to the Veteran's active military service.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not incurred in or aggravated by active military service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

2.  An acquired psychiatric disability, other than PTSD, was not was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims of service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that letters dated in September 2005, July 2007 and February 2011 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the September 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for PTSD and hypertension.  The July 2007 letter notified the Veteran of how to substantiate his hypertension claim on a secondary basis.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified in a February 2011 letter of how VA determines the disability rating and effective date if his claims are granted.  

The duty to notify the Veteran was fully satisfied after the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ readjudicated the case by way of the supplemental statement of the case issued in February 2012 after the proper notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claims, as the timing error did not affect the essential fairness of the adjudication.
      
Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, a VA examination report dated in March 2011, lay statements from the Veteran and a transcript of the July 2010 Board hearing.  

The March 2011 VA psychiatric examination reports show that the examiner reviewed the Veteran's claims file in addition to obtaining an oral history and providing an evaluation of the Veteran.  The examiner provided a diagnosis of the Veteran's psychiatric disabilities.  Following the above, the examiner provided an opinion on whether the Veteran's psychiatric disabilities were related to the claimed in-service stressors and he provided an explanation for the opinion.  Accordingly, the Board concludes that the examination is adequate for adjudication purposes.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claim for hypertension; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record does not show that the Veteran had hypertension during active military service.  Furthermore, as will be discussed in more detail below, there is no credible evidence that the Veteran's hypertension had its onset within one year of service.  The claims file also does not contain a competent medical opinion indicating that the Veteran's hypertension is related to service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

VA also attempted to verify the Veteran's claimed in-serivce stressor(s).  The Veteran submitted a PTSD questionnaire form discussing an event that led to his PTSD in June 2007.  The RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) in October 2007 and included the information provided by the Veteran in his June 2007 stressor statement.  The RO was informed that JSSRC was unable to find records retired by the 47th Medical Battalion or the 1st Armored Division for the period between October 1972 and December 1972.  JSSRC conducted a search of casualties in Germany for the period of October 1, 1972 through December 1972 and found 99 persons listed as deceased during the period.  They requested the complete name of the individual who died in order to be of further assistance.  It was recommended that the RO search the morning reports submitted by Headquarters and Headquarters Company (HHC), 1st Armored Division, to verify that an individual in that unit died as a result of an accident involving a military combat vehicle.  The RO sent a letter to the Veteran in December 2007 requesting further information with respect to the alleged stressor, to include the name of the soldier involved in the alleged incident.  The RO sent a request for morning reports for HHC, 1st Armored Division, between October 1972 and December 1972, through the Personnel Information Exchange System (PIES) in February 2008.  The RO was informed that the unit records from 1940 to Vietnam are located at the National Archives and Records Administration.  The RO sent a letter to the National Archives and Records Administration in July 2008 requesting that they search the morning reports of the HHC 1st Armored Division, in their custody for November 1972 in an effort to locate any evidence in support of the Veteran's alleged stressor.  The National Archives and Records Administration informed the RO in July 2008 that a search was conducted of the United States Forces in Southeast Asia and United States Army in Europe and they were unable to locate any documents from the 47th Medical Battalion for the period of November 1972.  They informed the RO that most of the unit records since 1954, if they still exist, remain in the custody of the Department of the Army.  The RO contacted the Declassification Agency Records Management at the Department of the Army in January 2009 in an effort to obtain the pertinent morning reports.  The RO received a response in February 2009 that their initial response to the request in October 2007 was that they were unable to find records retired by the 1st Armored Division from October through December 1972.  The RO was informed that they do not maintain copies of morning reports submitted by the HHC, 1st Armored Division, for the time period.  It was reiterated that to be of further assistance, the Veteran needs to provide the complete name of the deceased.  The Veteran testified at the July 2010 Board hearing that he could not remember the soldier's name and he is unsure of the specific date of the incident.  It appears that the VA followed all leads in an effort to assist the Veteran in finding supporting evidence of the alleged stressor.  Therefore, the Board concludes that VA has done everything reasonably possible to assist the Veteran in verifying his claimed in-service stressor.

As noted in the Introduction, these issues were previously remanded in February 2011 for proper VCAA notice, to obtain outstanding VA treatment records from the Charleston VA Medical Center (VAMC) from March 1975 to the present, elicit from the Veteran the proper consent to obtain any outstanding private treatment records, and to schedule a VA psychiatric examination.  A letter dated in February 2011satisfied VA's duty to notify the Veteran of how to substantiate his service connection claims.  The letter also requested that the Veteran provide any outstanding private treatment records to include any records from Dr. H.  The letter noted that if the Veteran wanted VA to obtain these records he should complete and return VA Form 21-4142.  The Veteran did not respond to that letter.  The Appeals Management Center (AMC) contacted the Charleston, South Carolina VAMC and obtained all available outstanding records.  The Veteran was provided with a VA examination in March 2011.  The VA examination report shows that the examiner addressed the questions raised by the Board and it was supported by an explanation.  Accordingly, the Board finds that there has been substantial compliance with the February 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As noted, the Veteran testified at a Board hearing before the undersigned in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed service connection was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, and the issues were remanded for further development.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Criteria & Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).


PTSD

The Veteran claims that he suffers from PTSD due to his job as a medic during active military service.  He asserts that as one of the first medics on the scene of a motor vehicle accident, he witnessed a deceased service member who was partially decapitated in November 1972.  See June 2007 stressor statement.  He has also indicated that he witnessed other deaths and injuries during his military service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  VA treatment records show that the Veteran has a current diagnosis of PTSD.  A VA examiner in March 2011 also provided a diagnosis of PTSD.  The examiner determined that the Veteran's PTSD is related to his reported stressors of seeing people injured or dead as a medic during military service.  Therefore, two of the three elements for establishing service connection for PTSD have been satisfied. 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others,..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, the Veteran's alleged stressors are not related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Furthermore, the evidence of record does not otherwise indicate that the Veteran's PTSD is related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Accordingly, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection for PTSD with associated panic episodes and depression.

The Veteran's service records do not support any of the Veteran's claimed stressors.  The Veteran completed the PTSD questionnaire in June 2007.  The Veteran reported that the claimed incident of witnessing a deceased service member that was partially decapitated as a result of a military motor vehicle accident occurred in November 1972.  The RO attempted to find supporting evidence of the alleged stressor discussed by the Veteran in June 2007 by contacting JSRRC, PIES, the National Archives and Department of the Army, Records Administration and the Declassification Agency Records Management.  The RO sent a letter to the Veteran in December 2007 requesting further information with respect to the alleged stressor to include the name of the soldier involved in the alleged incident.  The Veteran testified at the July 2010 Board hearing that he could not remember the soldier's name and he is unsure of the specific date of the incident.  Unfortunately, the record does not contain any evidence to support the Veteran's lay statements of the alleged stressors that occurred during active military service.  Moreover, as detailed, the March 2011 VA examiner diagnosed PTSD, but the examiner noted that this was based on the Veteran's unverified stressors in Germany.  

The only evidence substantiating that the Veteran experienced the in-service stressors is his own uncorroborated statements.  However, as noted above, the Veteran's uncorroborated assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain service records, lay statements, or other corroborative evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Id.  There is no credible supporting evidence from personnel records, lay statements from service members, or other corroborating evidence in the record to support the Veteran's contention that any of the claimed events occurred.  As none of the Veteran's diagnoses of PTSD were based upon a verified in-service stressor, the claim of service connection for PTSD must be denied.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  Therefore, entitlement to service connection for PTSD is not warranted.

Other Psychiatric Disorders

With respect to the Veteran's service connection claim for PTSD, VA treatment records also document that the Veteran has a diagnosis of an anxiety disorder, panic attacks and depression.  See Clemons, 23 Vet. App. at 5.  Thus, the evidence of record shows that the Veteran has current diagnoses of acquired psychiatric disorders, other than PTSD.

The Veteran's service treatment records are negative as to any suggestion of an anxiety disorder, panic attacks, a depressive order or any other psychiatric problem during service.  The December 1974 separation examination revealed that no psychiatric disabilities were present.  

In fact, the first evidence of an anxiety disorder, panic attacks or a depressive disorder is in 2003, approximately 29 years after the Veteran left military service. There are no in-service or post service medical records indicating that the Veteran developed an anxiety disorder other than PTSD, panic attacks or depression during service.

The Board notes that the Veteran has indicated that his psychiatric symptoms began as early as 1975, soon after he was discharged from military service.  See March 2011 VA examination.  Regarding the Veteran's assertion that he has had a continuity of symptomatology of an acquired psychiatric disability since soon after discharge from military service, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331 (3.303(b) "is only available to establish service connection for the specific chronic diseases listed in § 3.309(a)").  The Veteran's diagnosis of an anxiety disorder, panic episodes and depression are not listed as a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology under 38 C.F.R. § 3.303(b) in lieu of medical nexus.

Furthermore, there is no competent medical evidence of record that indicates the Veteran's anxiety disorder, panic attacks or depression are etiologically related to active military service.  A March 2011 VA examination reveals that the Veteran has had problems with panic episodes that have been checked out in the past and they were found to be not related to a cardiac condition.  The examiner also observed that the Veteran has had periods when he has been depressed and has at times been diagnosed by his primary care physicians as having depression or anxiety.  The examiner provided the opinion that the Veteran has a diagnosis of PTSD and his anxiety, panic episodes and depression are related to his PTSD.  He specifically noted that the Veteran's depression appears to be related to his difficulty coping with his PTSD-related symptoms.  As discussed in detail above, service connection has not been established for PTSD.

The Board observes that the Veteran asserts that he has a psychiatric disorder related to his active military service.  Lay persons can provide an account of observable symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnosis of a psychiatric disorder and the etiology thereof requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran was an ambulance orderly during service and served as a nursing assistant and medical technician after service.  A nursing assistant assists with the personal care of the patient and is not trained to diagnose conditions.  It is unclear the type of training the Veteran had as an ambulance orderly and medical technician; however, the Veteran has not asserted that he has special knowledge to provide an etiology opinion with respect a psychiatric disability.  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current psychiatric disability and his military service.  

In light of the foregoing, the Board finds that the preponderance of the evidence reveals that the Veteran's acquired psychiatric disabilities other than PTSD are not related to active military service.  In fact, the competent medical evidence of record reflects that the Veteran's anxiety disorder, depression and panic episodes are associated with his nonservice-connected PTSD.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is not warranted.

Hypertension

In assessing whether the Veteran is entitled to service connection for hypertension, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records reveal that the Veteran has a current diagnosis of hypertension.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records do not show any treatment for or a diagnosis of hypertension during active military service.  Further, his service treatment records do not contain any evidence of elevated blood pressure readings which might indicate Stage I hypertension.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (indicating that Stage I hypertension is classified as 140 to 159 systolic or 90 to 99 diastolic).  The Veteran's December 1974 separation examination does not indicate that the Veteran had hypertension and his blood pressure reading was 116/80, which is considered within normal limits.  Id. (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  

The Board observes that the Veteran testified that he was diagnosed with hypertension within two years of being discharged from military service.  See Hearing Transcript at 22.  He reported that he received treatment for his hypertension by a private doctor in Charleston, South Carolina and he also received treatment at the Charleston VA Medical Center in 1975.  The Board finds that the Veteran is competent to report that he received a diagnosis of hypertension shortly after service.  However, the Board finds that these statements are not credible as it conflicts with the evidence of record to include the Veteran's other lay statements.  In this regard, the first medical evidence of a diagnosis of hypertension is dated in May 1987, approximately 12 years after military service.  Furthermore, a March 1991 VA treatment record shows that the Veteran had a history of hypertension for the past four to five years.  The Veteran also reported in his September 2005 claim that his hypertension began in 1995.  

As there is no credible evidence of hypertension shown in service or within one year of discharge from service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hypertension to his active service.  In this regard, there is no competent medical opinion of record that links the Veteran's hypertension to active military service. 

The Board recognizes that the Veteran asserts that his hypertension is related to active military service.  Lay persons can provide an account of observable symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnosis of hypertension and the etiology thereof requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran was an ambulance orderly during service and served as a nursing assistant and medical technician after service.  A nursing assistant assists with the personal care of the patient and is not trained to diagnose conditions.  It is unclear the type of training the Veteran had as an ambulance orderly and medical technician; however, the Veteran has not asserted that he has special knowledge to provide an etiology opinion with respect to his hypertension.  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current hypertension and his military service.  

With respect to the Veteran's service connection claim on a secondary basis, it is dependent upon a favorable outcome of the Veteran's psychiatric claim, discussed above.  One of the requirements of a secondary service connection claim is evidence of a service-connected disability.  38 C.F.R. § 3.310.  As the underlying claim of entitlement to service connection for an acquired psychiatric disorder is denied, the secondary service connection claim is rendered moot.  There is no legal basis upon which to grant his claim of service connection for hypertension because his psychiatric disability has not been established as a service-connected disability.  Accordingly, the issue of entitlement to service connection for hypertension as secondary to a psychiatric disability must be denied as a matter of law.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current hypertension is not related to active military service or a service-connected disability.  Therefore, the Veteran's claim of entitlement to service connection for hypertension is not warranted.


CONTINUED ON NEXT PAGE...





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


